PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/979,802
Filing Date: 15 May 2018
Appellant(s): Antunez et al.



__________________
Tina M. Dorr
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/01/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeter (US 2012/0295396 A1) in view of Xie (Impact of Sn(S, Se) Secondary Phases in Cu2ZnSn(S,Se)4 Solar Cells: a Chemical Route for Their Selective Removal and Absorber Surface Passivation) in view of Kim (US 2016/0268468 A1).
	Regarding claims 1, 3, 4, and 6, Teeter discloses a method of fabricating a photovoltaic device (see Figs. 1-7):
	distributing solid, elemental sulfur around (vapor source comes from heating solid sulfur [0055]) a copper zinc tin sulfur selenium alloy (CZTSeS, 110 [0029][0034]) material arranged on a substrate (precursor film deposited on substrate [0034][0036][0042][0058][0060]) by annealing the CZTSSe material in an annealing chamber (See Fig. 1) which is an enclosed environment and annealing at a temperature of ( [0042] step 140 is sulfur anneal step, note that Se vacancies which result from vaporization will be filled with sulfur, and is done concurrently with step 130 ([0042]) and step 130 is performed at temperature between 600  to 875 degrees K ([0039] 326°C to 600 °C).

	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	However, Teeter does not disclose removing surface secondary phases or degraded portions of the sulfur enriched CZTSSe to from a single phase sulfur enriched CZTSSe material. 
	Xie discloses that after forming an absorber an etching process should be done on the surface and that etching of the surface increases the efficiency (Abstract).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface of the formed absorber of Teeter by performing an etching step to remove secondary phases and also passivate the surface as disclosed by Xie because this improves the solar cell efficiency.
	In addition, Teeter discloses that a n-type buffer layer (CdS) and top electrode (TCO transparent conducting oxide) is deposited on the CZTSSe film ([0045]).
	Teeter does discloses that different substrate other than the glass substrate with the back layer contact can be used however Teeter does not disclose the alternative ([0036]).
	Kim discloses a CZTSSe layer (44) can be grown on a temporary substrate (42 and 44) and then removed and additional layers be added on ([0049]). Kim also notes that before removal by the addition of a handle substrate additional layers can be present at the interface between the CZTSSe ([0050]).

	Teeter discloses that the counter electrode to TCO is Mo ([0036]) and Kim discloses that this type of metal can be deposited on a CZTSSe absorber after is formed ([0041]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface of CZTSSe absorber after removal of the temporary substrate to deposit a back contact layer as disclosed by Teeter and Kim in order to form a functioning solar cell device.
	Regarding claim 7, modified Teeter discloses all of the claim limitations as set forth above.
	In addition, Kim discloses a mechanical cleaving force is used to separate the temporary substrate ([0051]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeter (US 2012/0295396 A1) in view of Xie (Impact of Sn(S, Se) Secondary Phases in Cu2ZnSn(S,Se)4 Solar Cells: a Chemical Route for Their Selective Removal and Absorber Surface Passivation) in view of Kim (US 2016/0268468 A1) as applied to claims 1, 3, 4, 6, and 7 above and in further view of Sameshima (US 2015/0365042 A1).
Regarding claim 2, modified Teeter discloses all of the claim limitations as set forth above.
	However, Teeter does not disclose that the CZTSSe devices are coupled in series with a battery to form a photovoltaic module.
	Sameshima (see Fig. 12) discloses that solar cells can be interconnected in series (42-45) and interconnected to a battery to store energy ([0075]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Teeter by including multiple solar cells interconnected in series as disclosed by Sameshima and interconnecting a battery to the series interconnected solar cells to charge the battery as disclosed by Sameshima because it will allow for harnessing more energy than a single cell and also storage of energy for later use. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeter (US 2012/0295396 A1) in view of Xie (Impact of Sn(S, Se) Secondary Phases in Cu2ZnSn(S,Se)4 Solar Cells: a Chemical Route for Their Selective Removal and Absorber Surface Passivation) in view of Kim (US 2016/0268468 A1) as applied to claims 1, 3, 4, 6, and 7 above and in further view of Antunez (Back Contact Engineering for Increased Performance in Kesterite Solar Cells).
	Regarding claim 5, modified Teeter discloses all of the claim limitations as set forth above.
	However, Teeter does not disclose that the back contact include MoO3 and Au.
	Antunez discloses that the back contact formed of MoO3 and Au creates a CZTSSe solar cell device with improved efficiency (Abstract).
3 and Au as disclosed by Antunez because it results in improvement in solar cell efficiency.
Claims 8, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeter (US 2012/0295396 A1) in view of Larsen (Surface modification through air annealing Cu2ZnSn(S,Se)4 absorbers)  in view of Xie (Impact of Sn(S, Se) Secondary Phases in Cu2ZnSn(S,Se)4 Solar Cells: a Chemical Route for Their Selective Removal and Absorber Surface Passivation) in view of Kim (US 2016/0268468 A1).
	Regarding claim 8, 10, 11, and 13, Teeter discloses replacing a portion of selenium with sulfur in copper zinc tin sulfur selenium alloy (CZTSeS, 110 [0029][0034]) material arranged on a substrate (precursor film deposited on substrate [0034][0036][0042][0060]) by annealing the CZTSSe material with elemental sulfur (note that Se vacancies which result from vaporization will be filled with sulfur).
	However, Teeter does not disclose an anneal in an air environment after an anneal in a chalcogen environment.
	Larsen discloses that an air annealing procedure can be performed on a CZTSSe film and that this improves device efficiency (see pg. 119, left column, second paragraph).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the annealing procedure of Teeter by including an air anneal after 
	However, Teeter does not disclose removing surface secondary phases or degraded portions of the sulfur enriched CZTSSe to from a single phase sulfur enriched CZTSSe material. 
	Xie discloses that after forming an absorber an etching process should be done on the surface and that etching of the surface increases the efficiency (Abstract).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface of the formed absorber of Teeter by performing an etching step to remove secondary phases and also passivate the surface as disclosed by Xie because this improves the solar cell efficiency.
	In addition, Teeter discloses that a n-type buffer layer (CdS) and top electrode (TCO transparent conducting oxide) is deposited on the CZTSSe film ([0045]).
	Teeter does discloses that different substrate other than the glass substrate with the back layer contact can be used however Teeter does not disclose the alternative ([0036]).
	Kim discloses a CZTSSe layer (44) can be grown on a temporary substrate (42 and 44) and then removed and additional layers be added on ([0049]). Kim also notes that before removal by the addition of a handle substrate additional layers can be present at the interface between the CZTSSe ([0050]) and the handle.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate that the CZTSSe absorber layer is grown on by using a temporary substrate and further attaching a handle substrate to the layers atop the 
	Teeter discloses that the counter electrode to TCO is Mo ([0036]) and Kim discloses that this type of metal can be deposited on a CZTSSe absorber after is formed ([0041]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface of CZTSSe absorber after removal of the temporary substrate to deposit a back contact layer as disclosed by Teeter and Kim in order to form a functioning solar cell device.
	Regarding claim 14, modified Teeter discloses all of the claim limitations as set forth above.
	In addition, Kim discloses a mechanical cleaving force is used to separate the temporary substrate ([0051]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeter (US 2012/0295396 A1) in view of Larsen (Surface modification through air annealing Cu2ZnSn(S,Se)4 absorbers) in view of Xie (Impact of Sn(S, Se) Secondary Phases in Cu2ZnSn(S,Se)4 Solar Cells: a Chemical Route for Their Selective Removal and Absorber Surface Passivation) in view of Kim (US 2016/0268468 A1) as applied to claims 8, 10, 11, 13 and 14 above and in further view of Antunez (Back Contact Engineering for Increased Performance in Kesterite Solar Cells).
Regarding claim 12, modified Teeter discloses all of the claim limitations as set forth above.
	However, Teeter does not disclose that the back contact include MoO3 and Au.
	Antunez discloses that the back contact formed of MoO3 and Au creates a CZTSSe solar cell device with improved efficiency (Abstract).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the back contact layer of the solar cell device by replacing it with the combination of MoO3 and Au as disclosed by Antunez because it results in improvement in solar cell efficiency.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeter (US 2012/0295396 A1) in view of Larsen (Surface modification through air annealing Cu2ZnSn(S,Se)4 absorbers) in view of Xie (Impact of Sn(S, Se) Secondary Phases in Cu2ZnSn(S,Se)4 Solar Cells: a Chemical Route for Their Selective Removal and Absorber Surface Passivation) in view of Kim (US 2016/0268468 A1) as applied to claims 8, 10, 11, 13 and 14 above and in further view of Sameshima (US 2015/0365042 A1).
	Regarding claim 9, modified Teeter discloses all of the claim limitations as set forth above.
	However, Teeter does not disclose that the CZTSSe devices are coupled in series with a battery to form a photovoltaic module.
	Sameshima (see Fig. 12) discloses that solar cells can be interconnected in series (42-45) and interconnected to a battery to store energy ([0075]).
. 
NEW GROUNDS OF REJECTION
Claims 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Teeter (US 2012/0295396 A1) in view of Xie (Impact of Sn(S, Se) Secondary Phases in Cu2ZnSn(S,Se)4 Solar Cells: a Chemical Route for Their Selective Removal and Absorber Surface Passivation) in view of Kim (US 2016/0268468 A1) as applied to claims 1, 3, 4, 6, and 7 and in further view Sun (High-sulfur Cu2ZnSn(S,Se)4 films by sulfurizing as-deposited CZTSe film: The evolutions of phase, crystallinity and S/(S+Se) ratio).
Regarding claim 21, modified Teeter discloses all of the claim limitations as set forth above.
In addition, Teeter discloses that the composition of the film can be adjusted to optimize film properties ([0090]).
However, Teeter does not disclose that the ratio of [S]/([S]+[Se]) is about 0.5 to 0.9.
Sun discloses that when a CZTSe is sulfurized so that selenium is replaced with sulfur the above claimed ratio can be achieved (see Fig. 9) and that doing so allows for adjustment of the band gap (See section 3.4).

Regarding claim 22, modified Teeter discloses all of the claim limitations as set forth above.
	However, Teeter does not disclose the initial composition of the CuZTSSe material or that the initial ratio of [S]/[S]+[Se] in the film is about 0.1. 
	Teeter does disclose that the amount of S to Se is adjustable ([0064]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of sulfur relative to selenium in the initial CuZTSSe material of Teeter to be the claimed amount because it will allow for optimization of time and cost for the method of forming a solar cell.
	 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
The new grounds are necessary because Examiner made a typographical error and inadvertently switched claims 21 and 22 in the Office action dated 10/07/2020. This error included making claim 21 dependent on claim 22, instead of claim 1, and claim 22 dependent on claim 1, instead of claim 21. So while the grounds of claim 21 changes, the grounds of claim 22 remain the same. However, the limitations of claim 22 are addressed on pg. 4 to pg. 5 in the Office action dated 10/07/2020. The claim limitations of claim 21 were addressed in Office action dated 10/07/2020 in the same way as presented above (please see pg. 7 first paragraph). 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Teeter (US 2012/0295396 A1) in view of Xie (Impact of Sn(S, Se) Secondary Phases in Cu2ZnSn(S,Se)4 Solar Cells: a Chemical Route for Their Selective Removal and Absorber Surface Passivation) in view of Kim (US 2016/0268468 A1).
(2) Response to Argument
Response to Appellant arguments regarding Independent Claim 1 (pgs. 9-11)
Regarding claims 1, 3, 4, 6, 7, and 21, Appellant argues that nowhere in Teeter, Xie, or Kim, is there a teaching or suggestion of distributing solid, elemental sulfur around a copper zinc tin sulfur selenium alloy (CZTSSe) material ... to replace a portion of selenium in the CZTSSe material with sulfur to form a sulfur enriched CZTSSe material and furthermore alleges hindsight reconstruction.
Examiner respectfully disagrees. Applicant has not defined what enrichment means nor does Appellant define what enrichment requires with regards to the final versus initial composition of the film in claims 1 and 8. Therefore any single atom of sulfur supplied replacing any singly desorbed selenium atom will necessarily meet the 
As noted in the office action, Teeter discloses  distributing solid, elemental sulfur around (vapor source comes from heating solid sulfur [0055]) a copper zinc tin sulfur selenium alloy (CZTSeS, 110 [0029][0034]) material arranged on a substrate (precursor film deposited on substrate [0034][0036][0042][0058][0060]) by annealing the CZTSSe material in an annealing chamber (See Fig. 1) which is an enclosed environment and annealing at a temperature of ([0042] step 140 is sulfur anneal step, note that Se vacancies which result from vaporization will be filled with sulfur, and is done concurrently with step 130 ([0042]) and step 130 is performed at temperature between 600 to 875 degrees K ([0039]) 326°C to 600 °C which overlaps the range instantly claimed. Teeter discloses the instantly claimed CZTSSe on a substrate, and the instantly claimed annealing the CZTSSe film in a sulfur at the same temperature. Examiner notes that Teeter does disclose that Sn and chalcogen species do desorb at temperatures about 575K to 600 K ([0072]). 
Examiner interprets Step 4  in paragraph [0060] in which Teeter discloses “Step 4 (or "chalcogen or sulfur anneal") provides fine tuning of chalcogen content such as balancing the amount of sulfur (and/or selenium) to fill sulfur (and/or selenium) vacancies in the film's crystal lattice” to provide nine alternate meanings given the placement of the parentheses as follows: 
“provides fine tuning of chalcogen content such as balancing the amount of sulfur to fill sulfur vacancies” 
“provides fine tuning of chalcogen content such as balancing the amount of sulfur to fill selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur to fill selenium and sulfur vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of selenium to fill selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of selenium to fill sulfur vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of selenium to fill sulfur and selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur and selenium to fill sulfur vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur and selenium to fill selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur and selenium and to fill selenium and sulfur vacancies”
Examiner finds that five of the above interpretations of Step 4 in para [0060] of Teeter will meet the limitation of “to form a sulfur enriched material” since any single atom of sulfur to replace any single atom of selenium meets the limitation of sulfur enriched since no relative amounts of each element within the composition has been claimed in claims 1 and 8 and furthermore since Teeter discloses the instantly claimed method, Teeter also discloses the “sulfur enriched” material.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant argues that Teeter does not disclose or suggest forming a sulfur enriched CZTSSe material and instead maintains the original amounts of chalcogens (both S and Se), without enriching in sulfur and points to the Abstract and para [0011]-[0012] of Teeter. Appellant argues that Teeter discloses using a quasi-equilibrium vapor to maintain copper zinc tin chalcogen (S or Se) (CZTCh) precursor films in a quasi-equilibrium condition to reduce decomposition during annealing and balance desorption fluxes of Sn and chalcogens (S and Se) that may result from SnS2, SnSe2, SnS, and/or the SnSe sublimation. Furthermore, Teeter, "[s]uch a two-step synthesizing process solves the problem of the loss of volatile species during deposition or processing of CZTSS at high temperatures by introducing excess Sn and S/Se-containing compounds that compensate for the loss due to thermal decomposition and sublimation." Id. [0013] Thus, Teeter merely balances or compensates for losses of Sn, S, and Se, during annealing, but does not disclose or suggest replacing Se with S to form a sulfur enriched film.
to optimize the film's optoelectronic properties such as by adjusting the composition relative to Sn and S and/or Se.” This indicates that components of Sn, S and/or Se can be adjusted relative to one another. Furthermore in para [0075] Teeter discloses “In some embodiments or implementations, the net chalcogen flux (Se and/or S) exceeds, generally by a factor of 3 to 10, the flux of Sn in the equilibrium vapor. The overpressure of chalcogen(s) that is supplied depends on a number of factors including the substrate temperature, net flux of Sn, the chemical form of the chalcogen (e.g., S2 molecules versus larger sulfur clusters), the number of different chalcogen species that are being incorporated into the film, and the desired final composition and composition profile of chalcogen species in the completed film. With regards to the words “quasi-equilibrium”, if the vapor contains three times the amount of chalcogen than the original composition of the film, then an equilibrium will be reached when the film becomes chalcogen enriched versus its original state and the vapor will become chalcogen depleted versus its original state.
Examiner notes that Teeter does disclose that Sn and chalcogen species do desorb at temperatures about 575K to 600 K ([0072]). Examiner notes that desorption of chalcogen elements from the film will result in a vacancy. Further Teeter discloses in para [0060] that “Step 4 (or "chalcogen or sulfur anneal") provides fine tuning of chalcogen content such as balancing the amount of sulfur (and/or selenium) to fill 
Appellant argues the Final Office Action mischaracterized Teeter and that Teeter explicitly states in paragraph [0042] that a "quasi-equilibrium vapor" is used to prevent decomposition and that the vapor may include tin and chalcogen species ( such as Sand/or Se)." and therefore there is no disclosure or suggestion in Teeter, much less paragraph [0042] to only include sulfur to replace selenium with sulfur and form a sulfur enriched film, and instead Teeter discloses and the actual composition of the vapor will depend on the composition of the precursor film itself. When selenium is present in the precursor film, selenium will be present in the quasi-equilibrium vapor; when sulfur is present in the precursor film, sulfur will be present in the quasi-equilibrium vapor. Thus, the Final Office Action's statements as to Teeter clearly mischaracterize the actual teachings, as there is no disclosure or suggestion in Teeter, much less paragraph 
Appellant further argues that while Teeter indeed anneals in the presence of chalcogen to fill vacancies, the filled vacancies are sulfur or chalcogen vacancies, and there is no disclosure or suggestion of replacing selenium with sulfur; rather Teeter "balances" sulfur to fill sulfur vacancies, as described in paragraph [0060] above. Both sulfur and selenium are lost from precursor films. 
Appellant further argues that the Final Office Action ignores that plain language of Teeter, which describes "maintenance of a quasi-equilibrium condition by providing a quasi-equilibrium vapor to the film surface in the annealing chamber." Teeter, paragraph [0047]. By definition, quasi-equilibrium suggests that the composition of the vapor during the anneal will be the same, similar, or substantially similar to the composition of the precursor film itself, and not, as the Final Office Action contends, that the vapor composition will be higher in sulfur content that the precursor film. Thus, the Final Office Action's statements mischaracterize the actual teachings of Teeter because even if the film is annealed in the presence of sulfur in Teeter, the sulfur in the vapor will replace the sulfur lost in the precursor film and not replace selenium to provide a sulfur enriched film.
Examiner respectfully disagrees. Examiner notes that Appellant mischaracterizes what quasi-equilibrium means. Quasi-equilibrium means that the vapor composition and the film composition come to an equilibrium. Therefore if the vapor contains three times the amount of chalcogen than the original composition of the film, then an equilibrium will be reached when the film becomes chalcogen enriched versus its original state and 2 molecules versus larger sulfur clusters), the number of different chalcogen species that are being incorporated into the film, and the desired final composition and composition profile of chalcogen species in the completed film.
In addition, in para [0055], Teeter discloses that pure sulfur can be supplied and further Teeter discloses in para [0060] that “Step 4 (or "chalcogen or sulfur anneal") provides fine tuning of chalcogen content such as balancing the amount of sulfur (and/or selenium) to fill sulfur (and/or selenium) vacancies in the film's crystal lattice.” 
Examiner interprets Step 4 in paragraph [0060] in which Teeter discloses Step 4 (or "chalcogen or sulfur anneal") provides fine tuning of chalcogen content such as balancing the amount of sulfur (and/or selenium) to fill sulfur (and/or selenium) vacancies in the film's crystal lattice, to provide 9 alternate meanings given the placement of the parentheses as follows: 
“provides fine tuning of chalcogen content such as balancing the amount of sulfur to fill sulfur vacancies” 
“provides fine tuning of chalcogen content such as balancing the amount of sulfur to fill selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur to fill selenium and sulfur vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of selenium to fill selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of selenium to fill sulfur vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of selenium to fill sulfur and selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur and selenium to fill sulfur vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur and selenium to fill selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur and selenium and to fill selenium and sulfur vacancies”
Examiner finds that five of the above interpretations of Step 4 in para [0060] of Teeter will meet the limitation of “to form a sulfur enriched material” since any single atom of sulfur to replace any single atom of selenium meets the limitation of sulfur enriched since no relative amounts of each element within the composition has been claimed in claims 1 and 8, and furthermore since Teeter discloses the instantly claimed method, Teeter also discloses the “sulfur enriched” material.
With regards to Appellant arguments that claims 1, 3, 4, 6, and 7, are patentable over the combination of Teeter, Xie, or Kim, as set forth above, Examiner finds that the prior art teaches all of the claim limitations as recited in claims 1, 3, 4, 6 and 7.
Response to Appellant arguments Independent Claim 8 (pgs. 12-14)

Examiner respectfully disagrees. Applicant has not defined what enrichment means nor does Appellant define what enrichment requires with regards to the final versus initial composition of the film in claims 1 and 8. Therefore any single atom of sulfur supplied replacing any singly desorbed selenium atom will necessarily meet the claimed limitation of sulfur enriched and any change of the material composition versus its original composition will meet the altering of the band gap since the bandgap is dependent on the physical composition of the film. 
As noted in the office action, Teeter discloses  distributing solid, elemental sulfur around (vapor source comes from heating solid sulfur [0055]) a copper zinc tin sulfur selenium alloy (CZTSeS, 110 [0029][0034]) material arranged on a substrate (precursor film deposited on substrate [0034][0036][0042][0058][0060]) by annealing the CZTSSe material in an annealing chamber (See Fig. 1) which is an enclosed environment and annealing at a temperature of ([0042] step 140 is sulfur anneal step, note that Se vacancies which result from vaporization will be filled with sulfur, and is done concurrently with step 130 ([0042]) and step 130 is performed at temperature between 600 to 875 degrees K ([0039]) 326°C to 600 °C which overlaps the range instantly claimed. Teeter discloses the instantly claimed CZTSSe on a substrate, and the instantly claimed annealing the CZTSSe film in a sulfur at the same temperature. 
Examiner interprets Step 4  in paragraph [0060] in which Teeter discloses “Step 4 (or "chalcogen or sulfur anneal") provides fine tuning of chalcogen content such as balancing the amount of sulfur (and/or selenium) to fill sulfur (and/or selenium) vacancies in the film's crystal lattice” to provide nine alternate meanings given the placement of the parentheses as follows: 
“provides fine tuning of chalcogen content such as balancing the amount of sulfur to fill sulfur vacancies” 
“provides fine tuning of chalcogen content such as balancing the amount of sulfur to fill selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur to fill selenium and sulfur vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of selenium to fill selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of selenium to fill sulfur vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of selenium to fill sulfur and selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur and selenium to fill sulfur vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur and selenium to fill selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur and selenium and to fill selenium and sulfur vacancies”
Examiner finds that five of the above interpretations of Step 4 in para [0060] of Teeter will meet the limitation of “to form a sulfur enriched material” since any single atom of sulfur to replace any single atom of selenium meets the limitation of sulfur enriched since no relative amounts of each element within the composition has been claimed in claims 1 and 8 and furthermore since Teeter discloses the instantly claimed method, Teeter also discloses the “sulfur enriched” material.
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant argues that Teeter does not disclose or suggest forming a sulfur enriched CZTSSe material and instead maintains the original amounts of chalcogens (both S and Se), without enriching in sulfur and points to the Abstract and para [0011]-[0012] of Teeter. Appellant argues that Teeter discloses using a quasi-equilibrium vapor to maintain copper zinc tin chalcogen (S or Se) (CZTCh) precursor films in a quasi-equilibrium condition to reduce decomposition during annealing and balance desorption fluxes of Sn and chalcogens (S and Se) that may result from SnS2, SnSe2, SnS, and/or 
Examiner respectfully disagrees. Examiner notes that in the second step Teeter discloses in para [0013] “In the second step, the thin film is processed at high temperature to achieve desired film qualities such as to grow large grains (e.g., grains that are about as thick as the thickness of the film or larger) and to optimize the film's optoelectronic properties such as by adjusting the composition relative to Sn and S and/or Se.” This indicates that components of Sn, S and/or Se can be adjusted relative to one another. Furthermore in para [0075] Teeter discloses “In some embodiments or implementations, the net chalcogen flux (Se and/or S) exceeds, generally by a factor of 3 to 10, the flux of Sn in the equilibrium vapor. The overpressure of chalcogen(s) that is supplied depends on a number of factors including the substrate temperature, net flux of Sn, the chemical form of the chalcogen (e.g., S2 molecules versus larger sulfur clusters), the number of different chalcogen species that are being incorporated into the film, and the desired final composition and composition profile of chalcogen species in the completed film. With regards to the words “quasi-equilibrium”, if the vapor contains three times the amount of chalcogen than the original composition of the film, then an equilibrium will be reached when the film becomes 
Examiner notes that Teeter does disclose that Sn and chalcogen species do desorb at temperatures about 575K to 600 K ([0072]). Examiner notes that desorption of chalcogen elements from the film will result in a vacancy. Further Teeter discloses in para [0060] that “Step 4 (or "chalcogen or sulfur anneal") provides fine tuning of chalcogen content such as balancing the amount of sulfur (and/or selenium) to fill sulfur (and/or selenium) vacancies in the film's crystal lattice.” Teeter thus discloses that chalcogen vacancies occur because of desorption at annealing temperatures of about 575K to 600 K and further discloses that sulfur annealing is performed which would fill these vacancies which will result in a sulfur enriched CZTSSe film. Examiner notes that any single atom of sulfur replacing any single Se atom results in a sulfur enriched CZTSSe film since no degree of enrichment has been defined within claim 1 and furthermore any amount of replacement of Se with S will necessary result in an enrichment. As noted in para [0055], Teeter, discloses doing an anneal with only sulfur (“A similar technique might be used to produce sulfur vapor”). Note that vaporized sulfur can be provided in the same way as Sn is provided, and Sn can be provided as a solid [0055].
Appellant argues the Final Office Action mischaracterized Teeter and that Teeter explicitly states in paragraph [0042] that a "quasi-equilibrium vapor" is used to prevent decomposition and that the vapor may include tin and chalcogen species ( such as Sand/or Se)." and therefore there is no disclosure or suggestion in Teeter, much less paragraph [0042] to only include sulfur to replace selenium with sulfur and form a sulfur 
Appellant further argues that while Teeter indeed anneals in the presence of chalcogen to fill vacancies, the filled vacancies are sulfur or chalcogen vacancies, and there is no disclosure or suggestion of replacing selenium with sulfur; rather Teeter "balances" sulfur to fill sulfur vacancies, as described in paragraph [0060] above. Both sulfur and selenium are lost from precursor films. 
Appellant further argues that the Final Office Action ignores that plain language of Teeter, which describes "maintenance of a quasi-equilibrium condition by providing a quasi-equilibrium vapor to the film surface in the annealing chamber." Teeter, paragraph [0047]. By definition, quasi-equilibrium suggests that the composition of the vapor during the anneal will be the same, similar, or substantially similar to the composition of the precursor film itself, and not, as the Final Office Action contends, that the vapor composition will be higher in sulfur content that the precursor film. Thus, the Final Office Action's statements mischaracterize the actual teachings of Teeter because even if the film is annealed in the presence of sulfur in Teeter, the sulfur in the vapor will replace 
Examiner respectfully disagrees. Examiner notes that Appellant mischaracterizes what quasi-equilibrium means. Quasi-equilibrium means that the vapor composition and the film composition come to an equilibrium. Therefore if the vapor contains three times the amount of chalcogen than the original composition of the film, then an equilibrium will be reached when the film becomes chalcogen enriched versus its original state and the vapor will become chalcogen depleted versus its original state. In para [0075] Teeter discloses “In some embodiments or implementations, the net chalcogen flux (Se and/or S) exceeds, generally by a factor of 3 to 10, the flux of Sn in the equilibrium vapor. The overpressure of chalcogen(s) that is supplied depends on a number of factors including the substrate temperature, net flux of Sn, the chemical form of the chalcogen (e.g., S2 molecules versus larger sulfur clusters), the number of different chalcogen species that are being incorporated into the film, and the desired final composition and composition profile of chalcogen species in the completed film.
In addition, in para [0055], Teeter discloses that pure sulfur can be supplied and further Teeter discloses in para [0060] that “Step 4 (or "chalcogen or sulfur anneal") provides fine tuning of chalcogen content such as balancing the amount of sulfur (and/or selenium) to fill sulfur (and/or selenium) vacancies in the film's crystal lattice.” 
Examiner interprets Step 4 in paragraph [0060] in which Teeter discloses Step 4 (or "chalcogen or sulfur anneal") provides fine tuning of chalcogen content such as balancing the amount of sulfur (and/or selenium) to fill sulfur (and/or selenium) 
“provides fine tuning of chalcogen content such as balancing the amount of sulfur to fill sulfur vacancies” 
“provides fine tuning of chalcogen content such as balancing the amount of sulfur to fill selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur to fill selenium and sulfur vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of selenium to fill selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of selenium to fill sulfur vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of selenium to fill sulfur and selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur and selenium to fill sulfur vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur and selenium to fill selenium vacancies”
“provides fine tuning of chalcogen content such as balancing the amount of sulfur and selenium and to fill selenium and sulfur vacancies”
Examiner finds that five of the above interpretations of Step 4 in para [0060] of Teeter will meet the limitation of “to form a sulfur enriched material” since any single atom of sulfur to replace any single atom of selenium meets the limitation of sulfur 
With regards to Appellant arguments that claims 8, 10, 11, 13, and 14, are patentable over the combination of Teeter, Xie, Kim, or Larsen as set forth above, Examiner finds that the prior art teaches all of the claim limitations as recited in claims 8, 10, 11, 13, and 14.
Response to Appellant arguments on Dependent claims 21 and 22 (pgs. 14-17)
Applicant argues that Examiner mischaracterizes Teeter and does not specifically discuss or suggest that the ratio of [S]/([S]+[Se]) can or should be varied in any way to provide any result, which is a mischaracterization of Teeter. Further, Applicant argues that Sun uses H2S rather than solid elemental sulfur to adjust the bandgap and starts with a precursor film which is CZTSe rather than CZTSeS. 
Examiner finds that in para [0075] Teeter discloses “The overpressure of chalcogen(s) that is supplied depends on a number of factors including the substrate temperature, net flux of Sn, the chemical form of the chalcogen (e.g., S2 molecules versus larger sulfur clusters), the number of different chalcogen species that are being incorporated into the film, and the desired final composition and composition profile of chalcogen species in the completed film.” One of ordinary skill would understand that the final composition can differ from the original composition with respect to the amount of chalcogen which would include the amount of sulfur. 
 ratio can start at 0 and the end ratios that are desired are in the range of 0.49 to 0.88 (See Fig. 9 and section 3.4), which substantially overlaps the instantly claimed range, depending on the desired band gap. 
With regards to the initial ratio of  [S]/([S]+[Se]) being about 0.1, Examiner notes that Teeter discloses that the starting amount of S, Se are adjustable within the film ([0064]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of sulfur relative to selenium in the initial CuZTSSe material of Teeter to be the claimed amount because it will allow for optimization of time and cost for the method of forming a solar cell. Examiner also notes that Sun discloses the amount of time it takes to achieve a final ratio is dependent on the amount of sulfur in the film, necessarily (See Fig. 9, sulfurization time).
Notwithstanding, one of ordinary skill in the art would have been led to the recited compositional ratio through routine experimentation and optimization. Applicant has not disclosed that the compositional ratio are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another compositional ratio.  Indeed, it has been held that mere compositional ratio limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
With regards to the sulfur source in Sun differing from the instant claim, Examiner notes that Teeter discloses a solid sulfur source ([0055], sulfur source can be provided in the same manner as Sn source and Sn source is provided as a Sn(S,Se)(s)). Teeter was not modified with Sun to replace the source of sulfur.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regards to Appellant arguments that claims 21 and 22, are patentable over the combination of Teeter, Xie, Kim, or Sun as set forth above, Examiner finds that the prior art teaches all of the claim limitations as recited in claims 21 and 22.
For the above reasons, it is believed that the rejections should be sustained.
sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/DEVINA PILLAY/           Primary Examiner, Art Unit 1726                                                                                                                                                                                                                                                                                                                                                                                                     A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 

/William Krynski/
Director Designee, TC 1700

Conferees:
/JEFFREY T BARTON/           Supervisory Patent Examiner, Art Unit 1726    

/Jennifer McNeil/           Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.